DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23-28 and 38-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-22, 29-34, 36 and 37  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (US 2016/0069807 A1) in view of Farr et al. (US 2011/0028790 A1).

Regarding claim 2, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the light irradiation system according to claim 1, wherein the light source includes an LED light source and an excitation light source, the LED light source being configured to emit a white light as the first light, the excitation light source being configured to emit an excitation light with a predetermined wavelength as the second light (see Hatanaka et al. [0039]).

Regarding claim 4, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the light irradiation system according to claim 2, wherein the light source is configured to irradiate the biological tissue with the excitation light, a fluorescer having been administrated to the biological tissue (see Hatanaka et al. [0040]).
Regarding claim 6, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the light irradiation system according to claim 1, wherein the eyesight restricting apparatus includes liquid crystal glasses configured to switch the first eyesight and the second eyesight between a light transmission and a light shielding (see Farr et al. [0070]).
Regarding claim 7, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the light irradiation system according to claim 1, wherein the control apparatus is configured to perform wireless communications with the eyesight restricting apparatus to perform the open/close control on the first eyesight and the second eyesight in alternation (see Farr et al. [0070]).
Regarding claim 8, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the light irradiation system according to claim 1, wherein the light amount control of the first light is an ON and OFF control of the first light irradiation, the light amount control of the second light is an ON and OFF control of the second light irradiation, and the control apparatus is configured to perform the open/close control on the first eyesight of the first eyesight restrictor and the second eyesight of the second eyesight restrictor at every predetermined time interval, the control apparatus being configured to control a light-on of the light and a light-off of the light by the light source such that: the opening and closing timings of any one of the first eyesight and the second eyesight match the ON and OFF timings of the first light irradiation; and the opening and closing timings of the eyesight other than the eyesight matched with the ON and 
Regarding claim 9, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the light irradiation system according to claim 1, wherein the control apparatus is configured to perform the open/close control on the first eyesight of the first eyesight restrictor and the second eyesight of the second eyesight restrictor at every predetermined time interval, the control apparatus being configured to control a light amount of the first light and a light amount of the second light by the light source such that: the opening and closing timings of any one of the first eyesight and the second eyesight match a switching control timing of an irradiation of the first light at a first light amount and an irradiation of the first light at a second light amount, the second light amount being smaller than the first light amount; and the opening and closing timings of the eyesight other than the eyesight matched with the switching control timing of the first light match a switching control timing of an irradiation of the second light at a third light amount and an irradiation of the second light at a fourth light amount, the fourth light amount being smaller than the third light amount (see Hatanaka et al. [0063]-[0070]; and Figs. 1-4).
Regarding claim 10, Hatanaka et al. (‘807) teach a control apparatus that controls a behavior of a light source and a behavior of an eyesight restricting apparatus, the light source irradiating a biological tissue with a first light and a second light (“light source device 2”), the control apparatus comprising: a memory that stores a program to control the behavior of the light source and the behavior of the eyesight restricting apparatus (“memory device”); and a controller configured to read the program from the memory to execute the program (“controller 20”), wherein the controller is configured to perform an open/close control on a first eyesight of the first eyesight restrictor and a second eyesight of the second eyesight restrictor at every predetermined time interval, the controller being configured to control a light irradiation behavior of the light source such that: opening and closing timings of any one of the first eyesight and the second eyesight match a timing of a light amount control of the irradiated 
Regarding claim 11, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the control apparatus according to claim 10, comprising a communication apparatus configured to perform wireless communications with the eyesight restricting apparatus, wherein the controller is configured to perform the wireless communications with the eyesight restricting apparatus via the communication apparatus to perform the open/close control on the first eyesight and the second eyesight (see Farr et al. [0070]).
Regarding claim 12, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the control apparatus according to claim 10, wherein the light amount control of the first light is an ON and OFF control of the first light irradiation, the light amount control of the second light is an ON and OFF control of the second light irradiation, and the controller is configured to perform the open/close control on the first eyesight of the first eyesight restrictor and the second eyesight of the second eyesight restrictor at every predetermined time interval, the controller being configured to control a light-on of the light and a light-off of the light by the light source such that: the opening and closing timings of any one of the first eyesight and the second eyesight match the ON and OFF timing of the first light irradiation; and the opening and closing timings of the eyesight other than the eyesight matched with the ON and OFF 
Regarding claim 13, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the control apparatus according to claim 10, wherein the controller is configured to perform the open/close control on the first eyesight of the first eyesight restrictor and the second eyesight of the second eyesight restrictor at every predetermined time interval, the controller being configured to control a light amount of the first light and a light amount of the second light by the light source such that: the opening and closing timings of any one of the first eyesight and the second eyesight match a switching control timing of an irradiation of the first light at a first light amount and an irradiation of the first light at a second light amount, the second light amount being smaller than the first light amount; and the opening and closing timings of the eyesight other than the eyesight matched with the switching control timing of the first light match a switching control timing of an irradiation of the second light at a third light amount and an irradiation of the second light at a fourth light amount, the fourth light amount being smaller than the third light amount (see Hatanaka et al. [0063]-[0070]; and Figs. 1-4).
Regarding claim 14, Hatanaka et al. (‘807) teach a light irradiation system comprising: a light source configured to irradiate a biological tissue with a first light and a second light (“light source device 2”); and a control apparatus configured to control a behavior of the light source (“controller 20”), wherein the eyesight restricting apparatus is configured to perform an open/close control on a first eyesight of the first eyesight restrictor and a second eyesight of the second eyesight restrictor at every predetermined time interval, and the control apparatus is configured to communicate with the eyesight restricting apparatus to acquire information on opening and closing timings of the first eyesight and the second eyesight, the control apparatus being configured to control a light irradiation behavior by the light source such that: opening and closing timings of any one of the first eyesight and the second eyesight match a timing of a light amount control of the irradiated first light; and opening and closing 
Regarding claim 15, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the light irradiation system according to claim 14, wherein the control apparatus is configured to control the light irradiation behavior by the light source based on the information on opening and closing timings of the first eyesight or the second eyesight (see Hatanaka et al. [0063]-[0070]; and Figs. 1-4).
Regarding claim 16, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the light irradiation system according to claim 14, wherein the control apparatus is configured to perform wireless communications with the eyesight restricting apparatus to acquire the information on the timings of the open/close control of the first eyesight and the second eyesight (See Farr et al. [0070]).
Regarding claim 17, Hatanaka et al. (‘807) in view of Farr et al. (‘790)  teach the light irradiation system according to claim 14, wherein the light amount control of the first light is an ON and OFF control of the first light irradiation, the light amount control of the second light is an ON and OFF control of the second light irradiation, and the controller is configured to perform the open/close control on the first eyesight of the first eyesight restrictor and the second eyesight of the second eyesight restrictor at every predetermined time interval, the controller being configured to control a light-on of the light and a light-off of the light by the light source such that: the opening and closing timings of any one of the first 
Regarding claim 18, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the light irradiation system according to claim 14, wherein the controller is configured to perform the open/close control on the first eyesight of the first eyesight restrictor and the second eyesight of the second eyesight restrictor at every predetermined time interval, the controller being configured to control a light amount of the first light and a light amount of the second light by the light source such that: the opening and closing timings of any one of the first eyesight and the second eyesight match a switching control timing of an irradiation of the first light at a first light amount and an irradiation of the first light at a second light amount, the second light amount being smaller than the first light amount; and the opening and closing timings of the eyesight other than the eyesight matched with the switching control timing of the first light match a switching control timing of an irradiation of the second light at a third light amount and an irradiation of the second light at a fourth light amount, the fourth light amount being smaller than the third light amount (see Hatanaka et al. [0063]-[0070]; and Figs. 1-4).
Regarding claim 19, Hatanaka et al. (‘807) teach a control apparatus that controls a behavior of a light source, the light source irradiating a biological tissue with a first light and a second light (“light source device 2”), the control apparatus comprising: a memory that stores a program to control the behavior of the light source (“memory device”); and a controller configured to read the program from the memory to execute the program (“controller 20”), wherein the controller is configured to acquire information on a timing of an open/close control from an eyesight restricting apparatus, the eyesight restricting apparatus including a first eyesight restrictor and a second eyesight restrictor to control eyesights of a target, the open/close control being performed on a first eyesight of the first eyesight 
Regarding claim 20, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the control apparatus according to claim 19, comprising a communication apparatus configured to perform wireless communications with the eyesight restricting apparatus, wherein the controller is configured to perform the wireless communications with the eyesight restricting apparatuses via the communication apparatus to acquire the information on the timings of the open/close control on the first eyesight and the second eyesight (see Farr et al. [0070]).
Regarding claim 21, Hatanaka et al. (‘807) in view of Farr et al. (‘790)  teach the control apparatus according to claim 19, wherein the light amount control of the first light is an ON and OFF control of the first light irradiation, the light amount control of the second light is an ON and OFF control of the second light irradiation, and the controller is configured to perform the open/close control on the first eyesight of the first eyesight restrictor and the second eyesight of the second eyesight restrictor at 
Regarding claim 22, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the control apparatus according to claim 19, wherein the controller is configured to perform the open/close control on the first eyesight of the first eyesight restrictor and the second eyesight of the second eyesight restrictor at every predetermined time interval, the controller being configured to control a light amount of the first light and a light amount of the second light by the light source such that: the opening and closing timings of any one of the first eyesight and the second eyesight match a switching control timing of an irradiation of the first light at a first light amount and an irradiation of the first light at a second light amount, the second light amount being smaller than the first light amount; and the opening and closing timings of the eyesight other than the eyesight matched with the switching control timing of the first light match a switching control timing of an irradiation of the second light at a third light amount and an irradiation of the second light at a fourth light amount, the fourth light amount being smaller than the third light amount (see Hatanaka et al. [0063]-[0070]; and Figs. 1-4).
Regarding claim 29, Hatanaka et al. (‘807) teach an operating microscope apparatus comprising: a light introduction mechanism configured to introduce a first light and a second light emitted from a light source to a biological tissue (“light source device 2”); and a controller configured to control a behavior of the light source and a behavior of the eyesight restrictor (“controller 20”), wherein the controller is configured to perform an open/close control on a first eyesight of the first eyesight restrictor and a second eyesight of the second eyesight restrictor at every predetermined time interval, 
Regarding claim 30, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the operating microscope apparatus according to claim 29, wherein the light amount control of the first light is an ON and OFF control of the introduction of the first light, the light amount control of the second light is an ON and OFF control of the introduction of the second light, and the controller is configured to control the introduction of the light and a non-introduction of the light by the light source such that: the first light irradiation and the second light irradiation are performed in alternation; the opening and closing timings of any one of the first eyesight and the second eyesight match ON and OFF timings of the introduction of the first light; and opening and closing timings of an eyesight other than the eyesight matched with the ON and OFF timings of the introduction of the first light match ON and OFF timings of the introduction of the second light (see Hatanaka et al. [0063]-[0070]; and Figs. 1-4).
Regarding claim 31, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the operating microscope apparatus according to claim 29, wherein the controller is configured to perform the 
Regarding claim 32, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the operating microscope apparatus according to claim 29, wherein the light source includes an LED light source and an excitation light source, the LED light source being configured to emit a white light as the first light, the excitation light source being configured to emit an excitation light with a predetermined wavelength as the second light (see Hatanaka et al. [0039]).
Regarding claim 33, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the operating microscope apparatus according to claim 29, wherein the first light is a visible light, and the second light is the excitation light (see Hatanaka et al. [0039]).
Regarding claim 34, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the operating microscope apparatus according to claim 32, wherein the light source is configured to irradiate the biological tissue with the excitation light, a fluorescer having been administrated to the biological tissue (see Hatanaka et al. [0040]).
Regarding claim 36, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the operating microscope apparatus according to claim 29, wherein the eyesight restrictor is a liquid crystal shutter 
Regarding claim 37, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the operating microscope apparatus according to claim 29, wherein the light introduction mechanism includes a first light introduction light path and a second light introduction light path, the first light introduction light path being configured to irradiate the biological tissue with the first light, the second light introduction light path being configured to irradiate the biological tissue with the second light (see Hatanaka et al. [0063]-[0070]; and Figs. 1-4).
Claims 5 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (US 2016/0069807 A1) in view of Farr et al. (US 20110028790 A1) as applied to claims 2 and 32 above, and further in view of Ichikawa et al. (US 2015/0011897 A1).
Regarding claim 5, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the light irradiation system according to claim 2, but fail to explicitly teach wherein the excitation light has a wavelength of 385 nm to 425 nm. However, Ichikawa et al. (‘897) from the same field of endeavor do teach excitation light has a wavelength of 385 nm to 425 nm (see [0018]). It would be obvious to one of ordinary skill in the art to combine the invention of claim 2 with the features of Ichikawa et al. for the additional benefit of tumor detection in a patient.
Regarding claim 35, Hatanaka et al. (‘807) in view of Farr et al. (‘790) teach the operating microscope apparatus according to claim 32, but fail to explicitly teach wherein the excitation light has a wavelength of 385 nm to 425 nm. However, Ichikawa et al. (‘897) from the same field of endeavor do teach excitation light has a wavelength of 385 nm to 425 nm (see [0018]). It would be obvious to one of ordinary skill in the art to combine the invention of claim 2 with the features of Ichikawa et al. for the additional benefit of tumor detection in a patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/Primary Examiner, Art Unit 3793